 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DANELLE RENEE SCOGGIN,                               Case No. 1:20-cv-00140-DAD-SAB

12                  Plaintiff,                            SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO FILE A FIRST
13           v.                                           AMENDED COMPLAINT

14   TURNING POINT CENTRAL                                (ECF No. 1)
     CALIFORNIA,
15                                                        THIRTY (30) DAY DEADLINE
                    Defendant.
16

17

18          Plaintiff Danelle Renee Scoggin (“Plaintiff”), appearing pro se, filed the complaint in this

19 action on January 28, 2020. (Compl., ECF No. 1.) Following an initial denial of her in forma
20 pauperis application, Plaintiff has now been granted in forma pauperis status and her complaint

21 is before the Court for screening. (ECF Nos. 2, 4, 6, 7, 8, 9.)

22                                                   I.

23                                  SCREENING REQUIREMENT

24          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

25 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

26 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from
27 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)

28 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);


                                                     1
 1 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

 2 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

 3 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

 4 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

 5 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

 6 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

 7 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 8 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

 9          In determining whether a complaint fails to state a claim, the Court uses the same

10 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

11 short and plain statement of the claim showing that the pleader is entitled to relief . . .” Fed. R.

12 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the

13 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

14 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

15 544, 555 (2007)).

16          In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

17 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

18 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,

19 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]
20 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

21 short of the line between possibility and plausibility of entitlement to relief.’ ” Id. (quoting

22 Twombly, 550 U.S. at 557). Therefore, the complaint must contain sufficient factual content for

23 the court to draw the reasonable conclusion that the defendant is liable for the misconduct

24 alleged. Iqbal, 556 U.S. at 678.

25                                                   II.

26                                   COMPLAINT ALLEGATIONS

27          The Court accepts Plaintiff’s allegations in the complaint as true only for the purpose of

28 the sua sponte screening requirement under 28 U.S.C. § 1915.


                                                      2
 1           A.       Factual Allegations

 2           Plaintiff names Turning Point Central California, Falcon Court, as the sole Defendant in

 3 this action. (Compl. 1-2.)1 Plaintiff’s civil cover sheet indicates the nature of Plaintiff’s suit

 4 includes the following: (1) rent lease and ejectment; (2) personal injury – motor vehicle; (3) civil

 5 rights – housing/accommodations; (4) civil rights – disability; (5) personal property – other

 6 personal property damage; (6) prisoner petition – civil rights; (7) False Claims Act; (8) Racketeer

 7 Influenced and Corrupt Organizations Act; and (9) environmental matters. (Compl. 68.) While

 8 Plaintiff checks these boxes, it appears from the complaint and attachments that Plaintiff’s claim

 9 is an allegation of housing discrimination based on disability.

10           Plaintiff claims federal question jurisdiction stemming from housing discrimination. (Id.

11 at 3-4.)       Plaintiff states she was subjected to extreme housing discrimination, personal

12 harassment, stress, continuous intimidation, an unsafe environment, and two wrongful evictions.

13 (Id. at 5.) Plaintiff states she is suing Defendant because she is disabled and was unable to

14 comprehend that Defendant took advantage of her and caused affliction to her and her two sons,

15 and Defendant placed her “in their apartment knowing that she was Penal Code Section

16 290/290.024 [and] 290.01.” (Id. at 5.) Plaintiff further states Defendant placed her in the

17 housing for their own personal gain, the home was unsafe, and “[u]nknowing to [her], these were

18 the same people that [Plaintiff] had rented from previously, who had lied to [Plaintiff] and told

19 the same to everyone.” (Id. at 6.) Plaintiff states she has police reports to show all the evidence
20 to support the claim and are available upon request. (Id. at 6.)

21           B.       Documents Attached to Complaint

22           The facts described above are the only facts put forth by Plaintiff in support of her claim

23 in the body of the complaint. However, Plaintiff attached sixty (60) pages of documents to her

24 complaint. The Court is not obligated to dig through such documents attached to the complaint

25   1
        The Court notes that Falcon Court is a program operated by Turning Point, entitled “Falcon Court Permanent
     Supportive Housing,” and is described as “provid[ing] permanent supportive housing to 34 disabled chronically
26   homeless individuals, and 6 chronically homeless families. The program offers case management, life skills
     training, education and employment assistance, linkages to community resources, and financial counseling.” See
27   Turning Point of Central California, Inc., Falcon Court, http://www.tpocc.org/programs/housing/falcon-court/, (last
     visited March 19, 2020).
28


                                                             3
 1 in an attempt to gather the facts underlying Plaintiff’s claims. Nonetheless, given Plaintiff’s pro

 2 se status, the Court has taken the liberty of examining the documents attached to see if they have

 3 any relevance to potential claims that Plaintiff is attempting to bring, so the Court may inform

 4 her of the legal standards relevant to any such claims. As stated below in greater detail, if

 5 Plaintiff chooses to file an amended complaint, the Court will not review any portion of a filed

 6 complaint that exceeds twenty-five (25) pages, and the Court will not review more than ten (10)

 7 pages of attached exhibits.

 8          Plaintiff attaches a declaration of prejudice filed on October 21, 2015, in the Superior

 9 Court for the County of Fresno, in an action entitled Warren Properties v. “Danielle [sic]

10 Scoggins,” with the case number illegible. (Id. at 10.) The filing is a declaration from Warren

11 Properties stating it would be prejudiced because of the assignment of the particular judge in the

12 matter. (Id.)

13          Plaintiff attaches a lease agreement with “Village at Shaw,” dated December 23, 2015.

14 (Id. at 12.) There is a handwritten note that appears to state that security knocked on the door at

15 1:48 a.m. on June 15, 2016. (Id.)

16          Plaintiff attaches a judgment from the Superior Court for the County of Fresno regarding

17 parental obligations dated July 23, 2013, case number 12CEF201214. (Id. at 13.)

18          Plaintiff attaches a three-day notice to perform or quit dated October 8, 2015, which

19 indicates it is based on an incident where Plaintiff and another tenant were “in the middle of the
20 parking lot arguing and blocking other vehicles from passing through and causing a nuisance.”

21 (Id. at 15.) There is a handwritten note that circles the date of the document and states: “After

22 they [k]new I was bring[ing] charges against.” (Id.)

23          Plaintiff attaches a document from March 14, 2016, from the Fresno Housing Authority

24 stating that “[p]er your request your cancelled application was reviewed and based on the

25 information you provided, your application will remain active and the eligibility process will

26 continue.” (Id. at 16.)
27          Plaintiff attaches a handwritten letter dated April 13, 2016, which appears to be written

28 by Plaintiff’s grandmother, to the Fresno County Superior Court concerning case number


                                                    4
 1 15CESC02369. (Id. at 17-19.) The letter appears to detail Plaintiff’s reasons for failing to serve

 2 Warren Property through some form of fee waiver program and use of the Los Angeles Sheriff’s

 3 department, prior to a hearing date. (Id. at 17.) The letter then alleges the apartment complex

 4 knew Plaintiff didn’t know how to file a claim and used such lack of knowledge to their

 5 advantage, that Plaintiff had to move approximately six times within the same apartment

 6 complex because of infestations of mold and vermin, that Plaintiff’s sons became sick from such

 7 problems, that Plaintiff never missed paying rent, that she should have just moved out but was

 8 waiting on low income housing, and although the family finally convinced her to move out,

 9 Plaintiff feels she needs to be compensated for the sickness caused by the infestations. (Id.)

10          Plaintiff attaches documents that appear to be from her rental or housing agreement with

11 Defendant. (Id. at 8-9.) It appears Plaintiff was paying $89.00 per month with a $600.00

12 security deposit, and entered into a lease term under the agreement from March 1, 2019, until

13 March 1, 2020. (Id. at 9.)

14          Plaintiff attaches a March 19, 2019 housing contract signed by the program director and

15 case manager for Falcon Court, but not apparently signed by Plaintiff, which states that the letter

16 serves as a housing contract, and that “after speaking with you about your recent disregard for

17 the project[’]s Policies and Procedures all parties agree that being placed on this contract was the

18 best option since you declined to move complex[e]s and in order for you to continue

19 participating in the Falcon Court Permanent Supportive Housing Project.” (Id. at 23.) The letter
20 lists various requirements for continuing to stay with the housing project, including agreeing to

21 respect the privacy of other residents, agreeing to stay medication compliant, attending mental

22 health wellness appointments, and other guidelines. (Id.)

23          Plaintiff attaches a letter from Defendant dated June 20, 2019, notifying Plaintiff that her

24 apartment locks were changed in violation of the rental agreement, and gave Plaintiff three days

25 to return the original locks or give the office a key to the new locks. (Id. at 22.) Plaintiff also

26 attaches a three-day notice to perform issued by Defendant dated July 24, 2019. The notice
27 states that Plaintiff is in breach of the rental agreement because Plaintiff changed the lock on the

28 front door and refused to allow access to the apartment to make necessary repairs. (Id. at 20-21.)


                                                     5
 1          Plaintiff attaches a notice of sex offender registration requirement document dated and

 2 signed by Plaintiff on December 3, 2019, indicating she was notified of her duty to register as a

 3 sex offender pursuant to California Penal Code §§ 290-290.024 and 290.01, along with a sex

 4 offender registration change of address or annual update form. (Id. at 26-34.)

 5          Plaintiff attaches a form from the U.S. Department of Housing and Urban Development

 6 (“HUD”) entitled “Are You a Victim of Housing Discrimination?” (Id. at 39.) Plaintiff filled

 7 out the form on December 24, 2019, naming Turning Point/Falcon Court as the entity that

 8 allegedly discriminated against Plaintiff.      (Id. at 41.)   It appears Plaintiff circled various

 9 information concerning what is against the law under the Fair Housing Act including: (1) setting

10 different terms, conditions, or privileges for sale or rental of a dwelling; (2) conducting property

11 appraisals in a discriminatory manner; (3) refusing to make reasonable accommodations for

12 persons with a disability if the accommodation may be necessary to afford such person a

13 reasonable and equal opportunity to use and enjoy a dwelling; and (4) harassing, coercing,

14 intimidating, or interfering with anyone exercising or assisting someone else with his/her fair

15 housing rights.     (Id. at 42-43.)     The portion referencing reasonable accommodations for

16 disabilities has a notation stating begin here. (Id.)

17          It appears Plaintiff attached a description of alleged discrimination to the HUD form. (Id.

18 at 44.) Plaintiff states she was discriminated based on her disability and was wrongfully taken

19 advantaged of based on lack of her comprehension, and she was subjected to ongoing coercion
20 and harassment by the making and setting of different terms and conditions. (Id.) Plaintiff states

21 she believes she was discriminated on the basis of her disability because her “housing rights

22 were misused” for personal gain, and they intentionally put her “here to cause affliction and

23 unauthorized permission to enter my dwelling, harass, coerce, intimidate, impose different terms

24 cause the lack of my disability condition but most of all me and my kids safe and they know

25 what I’m talking about.” (Id. at 44.)

26          Plaintiff also attaches a child support services disbursement document, and an income

27 grant verification document for CalFresh and CalWORKs dated January 27, 2020. (Id. at 24-25.)

28 ///


                                                      6
 1          1.       Police Reports

 2          Plaintiff attaches a number of police reports from the Fresno Police Department. Plaintiff

 3 attaches a police report that relates to property stolen from Plaintiff’s vehicle sometime between

 4 July 23, 2015, and August 6, 2015, at 3373 Millbrook Ave. (45-46.) Plaintiff’s home address is

 5 listed as the same address on the report at the time. (Id.) Plaintiff also attaches a police report

 6 related to property stolen from Plaintiff’s vehicle on October 6, 2015, again at the Millbrook

 7 address. (Id. at 35-38.)

 8          Plaintiff attaches a police report dated July 11, 2016, relating to her report that she heard

 9 noises coming from the roof and thought someone was trying to get into the attic at 4754 E.

10 Alamos Ave. (Id. at 62.) Police canvassed the area of the roof, and the neighbor stated they did

11 not hear anyone. (Id.)

12          Plaintiff attaches a police report from July 18, 2016, relating to Plaintiff’s claim that

13 someone tried to pry open her window because the “screen panel was slightly pulled off,” and

14 the officer asked if maybe her sons had picked at it, and Plaintiff responded no, “someone is

15 trying to break into her home and have been trying to do so.” (Id. at 60.) The report continues:

16 “RP started talking loudly so that ‘they’ could hear our convo. RP stated that she gave the

17 [apartment] 30 days notice that she is moving and has moved most of her things to storage. RP

18 stated that she wanted the incident documented ‘to cover herself.’ ” (Id.) The report is related to

19 the 4754 E. Alamos Ave. address. (Id.)
20          Plaintiff attaches a police report that appears to be related to a vehicle being stopped for

21 not coming to a complete stop on February 25, 2018, and the car was released with a warning.

22 (Id. at 55-57.)

23          Plaintiff attaches a police report relating to an incident that occurred on July 14, 2018,

24 where officers responded to the 3044 N. Fruit Ave. address, Plaintiff’s current apartment

25 complex, and checked on Plaintiff’s vehicle due to “concern that her vehicle was being tampered

26 with,” but reported “no signs of new damage to the vehicle seen.” (Id. at 53.)
27          Plaintiff attaches another police report relating to an incident that occurred on August 20,

28 2018, at the 3044 N. Fruit Ave. address, where Plaintiff reported being hit with a chair by a


                                                      7
 1 neighbor. (Id. at 66.)

 2          Plaintiff attaches another police report concerning vandalism to her vehicle that occurred

 3 on September 25, 2018, at the 3044 N. Fruit Ave. address. (Id. at 50.)

 4          Plaintiff attaches a police report dated October 18, 2018, describing an officer’s

 5 investigation of an incident that Plaintiff alleged to have occurred six or seven months earlier.

 6 (Id. at 58-59.) Plaintiff alleged that unknown suspect(s) stole her identification and social

 7 security card from her residence, but did not know exactly when it occurred as there was no

 8 forced entry to the apartment. (Id. at 59.) Plaintiff stated she was in a program and they have

 9 access to her apartment, but she was also dating several women during the time that could have

10 had access, but did not want to provide the names to the police officer, and didn’t report the

11 cards missing at the time because she thought she just needed to get new cards. (Id.) Plaintiff

12 started receiving letters from an unknown credit bureau about 4-5 months prior, but did not have

13 any of the letters to provide the officer, and when she tried to dispute with the companies, they

14 said she needed a police report. (Id.)

15          Plaintiff’s final police report relates to another vehicle burglary that occurred on

16 November 18, 2018, at 3740 E. Ashlan Ave. (Id. at 47.) On this report, Plaintiff’s home address

17 is listed as the 3044 N. Fruit Ave. address. (Id.)

18          C.     Stated Damages and Relief Requested

19          Plaintiff states she has pain, suffering, mold exposure, experienced severe harassment,

20 stress, and brutalization of herself and her son. (Compl. 7.) Plaintiff is seeking half of a million

21 dollars in damages.

22                                                  III.

23                                            DISCUSSION

24          A.     Federal Rule of Civil Procedure 8

25          Pursuant to Rule 8(a), a complaint must contain “a short and plain statement of the claim

26 showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). “Such a statement must
27 simply give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which

28 it rests.”    Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citation and internal


                                                        8
 1 quotation marks omitted). Detailed factual allegations are not required, but “[t]hreadbare recitals

 2 of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

 3 Iqbal, 556 U.S. at 678 (citation omitted). This is because, while factual allegations are accepted

 4 as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556-57; Moss v. U.S.

 5 Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). Therefore, Plaintiff must set forth “sufficient

 6 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal,

 7 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 8 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 9 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

10 U.S. at 556).

11          Most of Plaintiff’s allegations are vague and conclusory statements alleging housing

12 discrimination based on disability. As currently pled, Plaintiff’s complaint does not contain

13 enough factual details to permit the Court to draw the reasonable inference that any named

14 Defendants are liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Plaintiff does not state

15 the specific dates nor actions that Defendant nor its agents took relating to the alleged

16 discrimination or other misconduct. Plaintiff attaches numerous documents and police reports

17 that the Court reviewed and summarized above, but the documents do not provide any facts that

18 would support a housing discrimination claim based on disability, nor any other apparent claim.

19 The police reports largely relate to burglary or damage to Plaintiff’s vehicle and residence, but
20 there is no indication from the documents that Defendant is responsible for the events described

21 in the police reports. Plaintiff attaches a sex offender registration form, and states “they placed

22 me in their apartment knowing that I was Penal Code Section 290/290.024 [and] 290.01,” but

23 doesn’t specifically claim Defendants did anything in relation to such registration or from

24 Plaintiff’s failure to register. (Compl. 5, 26-34.) Plaintiff avers to substandard conditions of the

25 apartment, eviction notices, and being forced to change apartments in the same complex, but

26 Plaintiff does not provide enough factual details to show any actions of a named Defendant were
27 discriminatory based on disability. Many of the documents do not appear to be connected to

28


                                                      9
 1 Defendant Turning Point, Falcon Court, and Plaintiff does not clearly connect Defendant to any

 2 wrongdoing.

 3          For all of these reasons, Plaintiff’s complaint does not comply with the requirements of

 4 Rule 8(a)(2). The Court will grant Plaintiff leave to file an amended complaint to allow Plaintiff

 5 to provide additional and specific factual details to the Court.

 6          B.     Housing Discrimination Based on Disability

 7          The Court will now provide Plaintiff the legal standards applicable to a claim for housing

 8 discrimination based on disability as that is the primary claim it appears Plaintiff is attempting to

 9 bring. (Compl. 4-5, 42.) If Plaintiff chooses to file an amended complaint, she is instructed to

10 consider the below legal standards.

11          The Fair Housing Amendments Act (“FHAA”) “extended the Fair Housing Act’s

12 protection against discrimination in the sale or rental of housing to those with disabilities.”

13 Budnick v. Town of Carefree, 518 F.3d 1109, 1114 (9th Cir. 2008).                 It is unlawful to

14 “discriminate against any person in the terms, conditions, or privileges of sale or rental of a

15 dwelling, or in the provision of services or facilities in connection with such dwelling, because of

16 a handicap.” 42 U.S.C. § 3604(f)(2)(A). A plaintiff can establish a discrimination claim under a

17 theory of disparate treatment, or disparate impact, or failure to make reasonable

18 accommodations. See Budnick, 518 F.3d at 1114 (9th Cir. 2008); Gamble v. City of Escondido,

19 104 F.3d 300, 304–05 (9th Cir. 1997).
20          Disparate treatment means a disabled person is treated less favorably than a non-disabled

21 because of the person’s disability. See Budnick, 518 F.3d at 1113-14; Int’l Bhd. of Teamsters v.

22 United States, 431 U.S. 324, 335 n. 15 (1977). Disparate impact means actions that while a

23 defendant may not have intended to discriminate against a disabled person, the actions still had a

24 discriminatory effect. See Budnick, 518 F.3d at 1118; Int’l Bhd. of Teamsters, 431 U.S. at 335

25 n. 15.

26          Discrimination in the rental of housing includes the “refusal to make reasonable

27 accommodations in rules, policies, practices or services, when such accommodations may be

28 necessary to afford [the disabled individual] equal opportunity to use and enjoy a dwelling.” 42


                                                    10
 1 U.S.C. § 3604(f)(3)(B).       To show discrimination based on failure to provide a reasonable

 2 accommodation, a plaintiff must demonstrate that: (1) he or she suffers from a handicap as

 3 defined by the Fair Housing Act; (2) the defendant knew or reasonably should have known of the

 4 plaintiff’s handicap; (3) accommodation of the handicap may be necessary to afford plaintiff an

 5 equal opportunity to use and enjoy the dwelling; and (4) defendant refused to make such

 6 accommodation. Giebeler v. M & B Associates, 343 F.3d 1143, 1147 (9th Cir.2003) (citation

 7 omitted). Whether a requested accommodation is required “is highly fact-specific, requiring

 8 case-by-case determination.” United States v. California Mobile Home Park Mgmt. Co., 29 F.3d

 9 1413, 1418 (9th Cir. 1994).

10          The regulations provide specific examples of what it means to fail to provide reasonable

11 accommodations to a disabled person:

12          Example (1): A blind applicant for rental housing wants [to] live in a dwelling
            unit with a seeing eye dog. The building has a no pets policy. It is a violation of §
13          100.204 for the owner or manager of the apartment complex to refuse to permit
            the applicant to live in the apartment with a seeing eye dog because, without the
14          seeing eye dog, the blind person will not have an equal opportunity to use and
            enjoy a dwelling.
15
            Example (2): Progress Gardens is a 300 unit apartment complex with 450 parking
16          spaces which are available to tenants and guests of Progress Gardens on a first
            come first served basis. John applies for housing in Progress Gardens. John is
17          mobility impaired and is unable to walk more than a short distance and therefore
            requests that a parking space near his unit be reserved for him so he will not have
18          to walk very far to get to his apartment. It is a violation of § 100.204 for the
            owner or manager of Progress Gardens to refuse to make this accommodation.
19          Without a reserved space, John might be unable to live in Progress Gardens at all
            or, when he has to park in a space far from his unit, might have great difficulty
20          getting from his car to his apartment unit. The accommodation therefore is
            necessary to afford John an equal opportunity to use and enjoy a dwelling. The
21          accommodation is reasonable because it is feasible and practical under the
            circumstances.
22

23 24 C.F.R. § 100.204.

24          As explained above, Plaintiff fails to provide enough factual details to support any claim.

25 If Plaintiff chooses to file an amended complaint, she shall consider the above legal standards.

26          C.     Page Limit

27          Plaintiff’s complaint exceeds sixty pages including attached exhibits. Plaintiff makes

28 only a passing reference to the exhibits in the body of the complaint, rather than directing the


                                                     11
 1 Court to any specific documents that support any allegations.

 2          The Court is not required to sift through excessively lengthy filings to determine

 3 Plaintiff’s causes of action. If Plaintiff chooses to file an amended complaint, it must include

 4 concise but complete factual allegations describing the conduct and events which underlie any

 5 claims. Any exhibits should be specifically referenced in Plaintiff’s allegations in the main part

 6 of the filed complaint.

 7          In this regard, Plaintiff’s first amended complaint will be subject to a twenty-five (25)

 8 page limit, including up to fifteen (15) pages for the pleading and up to ten (10) pages for

 9 exhibits. Any part of a filed amended complaint beyond the twenty-five (25) page limit shall be

10 disregarded and stricken as violative of this Court’s order.

11                                                  IV.

12                                   CONCLUSION AND ORDER

13          Based on the foregoing, Plaintiff’s complaint fails to state a cognizable claim for relief.

14 The Court will grant Plaintiff an opportunity to amend her complaint to cure the above-identified

15 deficiencies to the extent she is able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130

16 (9th Cir. 2000).

17          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

18 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,

19 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to
20 raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

21 omitted). Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

22 claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

23 “buckshot” complaints).

24          Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

25 v. Maricopa Cnty., 693 F.3d 896, 927. Therefore, Plaintiff’s first amended complaint must be

26 “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.
27 Plaintiff’s first amended complaint must be filed within thirty (30) days, and is subject to the

28 twenty-five (25) page limit set forth above.


                                                    12
 1          Based on the foregoing, it is HEREBY ORDERED that:

 2          1.      The Clerk’s office shall send Plaintiff a complaint form;

 3          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 4                  first amended complaint curing the deficiencies identified by the Court in this

 5                  order;

 6          3.      The first amended complaint, including attachments, shall be no more than

 7                  twenty-five (25) pages; and

 8          4.      If Plaintiff fails to file a first amended complaint in compliance with this order,

 9                  the Court will recommend to the district judge that this action be dismissed, with

10                  prejudice, for failure to obey a court order, failure to prosecute, and for failure to

11                  state a claim.

12
     IT IS SO ORDERED.
13

14 Dated:        March 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      13
